DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 2-5 and 11-18 and the thiol species (see claims 3, 5, and 15) in the reply filed on November 18, 2021 is acknowledged. In view of the pending claims, the examiner notices that former examiner has not included claim 1 in the Groups (see the restriction requirement mailed on November 5, 2021) and agrees that Groups I and II, claims 1-18, should be combined together.  However, claims 1-18 contain claims directed to the following patentably distinct species: 
(1)	a surface is an electrode surface (claims 2, 3, and 11-18)
(2)	a surface is non-electrode support surface (claims 2, 3, and 11-17)
The species are independent or distinct because these species are directed to different surfaces which have different properties.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 1 and 4-10. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (1) and (2) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claims 1-18 further contain claims directed to the following patentably distinct species: 
(3)	a terminal base comprises a reactive group capable of attaching to a surface of an electrode or non-electrode support (claims 2, 3, 12, and 13)

The species are independent or distinct because these species are directed to different ways for attaching the second segment of single stranded DNA to a surface of an electrode or non-electrode support.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 1, 6-11, and 16-18. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (3) and (4) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claims 1-18 further contain claims directed to the following patentably distinct species: 
(5)	the signal moiety is a redox molecule (claims 7, 8, 16, and 18)
(6)	the signal moiety is an optically active molecule (claims 9, 10, and 16) 
The species are independent or distinct because these species are directed to different signal moieties which have different properties.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 1-6, 11-15, and 17. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with  Dr. Richard Shoopon (Reg. No. 45,763) on February 24, 2022, a provisional election was made without traverse to prosecute the invention of species (1) (a surface is an electrode surface, see claims 2, 3, and 11-18), species (3) (a terminal base comprises a reactive group capable of attaching to a surface of an electrode or non-electrode support, see claims 2, 3, 12, and 13), and species (5) (the signal moiety is a redox molecule, see claims 7, 8, 16, and 18).  Affirmation of this election must be made by applicant in replying to this Office action.  Species (2), (4) and (6) (see claims 4, 5, 9, 10, 14, and 15) have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). Claims 1-3, 6-8, 11-13, and 16-18 will be examined. 

Claim Objections
Claim 1 or 11 is objected to because of the following informality: “the second structural motif” should be “the second hairpin structural motif”. 
Claim 11 is objected to because of the following informality: “and” before “a second segment” should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sheth et al., (Science, 300, 805-808, 2003). 
Regarding claim 1, Sheth et al., teach a nanostructure comprising: a single continuous
DNA molecule comprising: a first hairpin structural motif; a second hairpin structural motif, wherein the first hairpin structural motif and the second hairpin structural motif are attached to each other via a first segment of single stranded DNA; an anchor recognition moiety (ie., MS2 bacteriophage coated protein), wherein the anchor recognition moiety is coupled to the single continuous DNA molecule; a signal moiety (ie., GFP), wherein the signal moiety is coupled to the single continuous DNA molecule, wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other; and a second segment of single stranded DNA, wherein the second segment of single stranded DNA is attached to the second hairpin structural motif such that it forms a single stranded tether region at one end of the single continuous DNA molecule (see page 807 and Figure 1). 
	Therefore, Sheth et al., . 
Claims 1-3, 7, 8, 11-13, 16, and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Xiao et al., (Nature Protocols, 2, 2875-2880, 2007). 
Regarding claims 1-3, 7, and 8, since the specification defines that “effective proximity” is “the distance or range of distances that can exists between two or more molecules where an interaction or reaction between the two molecules occurs that generates a measurable response. In the context of this disclosure, the effective proximity of a signal moiety and an anchor recognition moiety is the distance or range of distances between the two moieties where binding of the anchor recognition moiety by an analyte of interest or an anchor molecule can modulate the tethered diffusion of the signal moiety such that a measurable change in a signal produced, directly or indirectly, by the signal moiety can be detected and/or quantified” (see paragraph [0051] of US 2019/0382764 A1, which is US Publication of this instant case), Xiao et al., teach a nanostructure comprising: a single continuous DNA molecule comprising: a first hairpin structural motif; a second hairpin structural motif, wherein the first hairpin structural motif and the second hairpin structural motif are attached to each other via a first segment of single stranded DNA; an anchor recognition moiety (ie., PDGF), wherein the anchor recognition moiety is coupled to the single continuous DNA molecule; a signal moiety (ie., MB which is methylene blue), wherein the signal moiety is coupled to the single continuous DNA molecule, wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other; and a second segment of single stranded DNA, wherein the second segment of single stranded DNA is attached to the second hairpin structural motif such that it forms a single stranded tether region at one end of the single continuous DNA molecule as recited in claim 1 wherein the second segment of single stranded DNA has a terminal base and wherein the terminal base is modified to comprise a reactive group (ie., thiol) capable of attaching to a 
Regarding claims 11-13, 16, and 18, since the specification defines that “effective proximity” is “the distance or range of distances that can exists between two or more molecules where an interaction or reaction between the two molecules occurs that generates a measurable response. In the context of this disclosure, the effective proximity of a signal moiety and an anchor recognition moiety is the distance or range of distances between the two moieties where binding of the anchor recognition moiety by an analyte of interest or an anchor molecule can modulate the tethered diffusion of the signal moiety such that a measurable change in a signal produced, directly or indirectly, by the signal moiety can be detected and/or quantified” (see paragraph [0051] of US 2019/0382764 A1, which is US Publication of this instant case), Xiao et al., teach a system comprising: a nanostructure comprising: a single continuous DNA molecule comprising: a first hairpin structural motif; a second hairpin structural motif, wherein the first hairpin structural motif and the second hairpin structural motif are attached to each other via a first segment of single stranded DNA; an anchor recognition moiety (ie., PDGF), wherein the anchor recognition moiety is coupled to the single continuous DNA molecule; a signal moiety (ie., MB which is methylene blue), wherein the signal moiety is coupled to the single continuous DNA molecule, wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other; and a second segment of single stranded DNA, wherein the second segment of single stranded DNA is attached to the second hairpin structural motif such that it forms a single stranded tether region at one end of the single continuous DNA molecule; and a support or electrode having a surface, wherein the nanostructure is coupled to the surface at a 
Therefore, Xiao et al., teach all limitations recited in claims 1-3, 7, 8, 11-13, 16, and 18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al.,
et al., (J. Am. Chem. Soc., 128, 3138-3139, 2006). 
The teachings of Xiao et al., have been summarized previously, supra. 
Xiao et al., do not disclose that the single continuous DNA molecule has a sequence that is 1-100% identical to any one of SEQ ID NOs: 7-8 as recited in claim 6 and the single continuous DNA molecule has a sequence that is 40-100% identical to any one of SEQ ID NOs: 7-8 as recited in claim 17. 
	Baker et al., teach synthesizing a methylene-blue (MB)-tagged aptamer and immobilizing it on a gold electrode via an alkanethiol group wherein “[I]n the absence of target, the aptamer is thought to remain partially unfolded, with only one of its three double-stranded stems intact. In the presence of target, the aptamer presumably folds into the cocaine-binding three-way junction, altering electron transfer and increasing the observed reduction peak” (see page 3138, Figures 1 and 2, and A1 and A4 in Table 1). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the nanostructure recited in claims 6 and 17 by synthesizing a single continuous DNA molecule having a sequence that is 1-40% identical to any one of SEQ ID NOs: 7-8 and having the same properties of the aptamer taught by Baker et al.,
in view of the prior arts of Xiao et al., Baker et al., and SEQ ID NO: 7 or 8 of this instant case. One having ordinary skill in the art would have been motivated to do so because Baker et al., have successfully synthesized a methylene-blue (MB)-tagged aptamer and immobilized it on a gold electrode via an alkanethiol group wherein “[I]n the absence of target, the aptamer is thought to remain partially unfolded, with only one of its three double-stranded stems intact. In the presence of target, the aptamer presumably folds into the cocaine-binding three-way junction, et al., in view of the prior arts of Xiao et al., Baker et al., and SEQ ID NO: 7 or 8 of this instant case. 

Conclusion
11.	No claim is allowed.  
12. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/FRANK W LU/Primary Examiner, Art Unit 1634       
February 25, 2022